              Case 1:19-cv-12032-LTS Document 8 Filed 10/01/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 BRIYITH LOPEZ LOPEZ,
                                                    *
                  Petitioner,                       *
                                                    *
                  v.                                *
                                                                  C.A. No. 19-12032-LTS
                                                    *
 MARCOS CHARLES,                                    *
 KEVIN MCALEENAN, and                               *
 WILLIAM BARR                                       *
                                                    *
                  Respondents.

                                               ORDER

SOROKIN, D.J.

         On September 27, 2019, petitioner Briyith L. Lopez, an immigration detainee currently

under supervision by the United States Immigration and Customs Enforcement, filed a petition

for a writ of habeas corpus under 28 U.S.C. § 2241 seeking an order that she be released from

GPS monitoring “custody” and a stay of removal for 90 days. She has paid the $5.00 filing fee

and names as respondents William Barr, Kevin McAleenan, and Marcos Charles.

         ACCORDINGLY, this Court hereby orders that:

         1.      The Clerk shall serve the petition on Respondents and the United States Attorney

for the District of Massachusetts.

         2.      Respondents shall respond to the petition within 21 days of the entry of this

Order.

         3.      Petitioner’s “Motion to Notify of Emergency Conditions” ECF No. 4 is hereby

DENIED without prejudice. Petitioner requests that the habeas petition be “granted prompt

attention by this Court.” The respondents have been ordered to respond to the petition, promptly
            Case 1:19-cv-12032-LTS Document 8 Filed 10/01/19 Page 2 of 2



and in the ordinary course. Of course, to the extent that Petitioner seeks further, or other,

expedited relief, she may file a motion along with a supporting memorandum of reasons pursuant

to Local Rule 7.1(b)(1).

       4.      In order to give the Court time to consider the matter, unless otherwise ordered by

the Court, Petitioner shall not be moved outside the District of Massachusetts without providing

the Court 48 hours’ advance notice of the move and the reason therefor. Any such 48-hour

notice period shall commence at the date and time such notice is filed and expire 48 hours later,

except “[i]f the period would end on a Saturday, Sunday, or legal holiday, the period continues to

run until the same time on the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R.

Civ. P. 6(a)(2)(C).



       IT IS SO ORDERED.

 October 1, 2019                             _ /s/ Leo T. Sorokin
 DATE                                        UNITED STATES DISTRICT JUDGE




                                                  2
